Order entered February 20, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01625-CV

                             IN RE MARGIE CLARK, Relator

                Original Proceeding from the 304th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 12-1043-W

                                          ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE